Title: To Thomas Jefferson from James J. Dozier, 29 November 1806
From: Dozier, James J.
To: Jefferson, Thomas


                        
                            Highly honored Sir,
                            Mountsterling KentuckyNovember 29th 1806.
                        
                        You will, I presume, think it strange to be addressed by a stranger, & a person in my situation (of which
                            you will Know in the sequel) On the subject I am about to proceed—
                        I am the oldest son of parents of a respectable Lineage. My father’s prospects at my birth, (in 1786) were
                            very flattering; I was, therefore, put early to school—at which place I continued until I arrived to my eighteenth year,
                            when the Old gentleman’s circumstances appeared to have undergone a considerable change—and not for the better—owing to
                            the unkindness of fortune in trading to New-Orleans. At, or about this time I was taken home; & it became essential that
                            I should labor for the sustenance of myself & father’s family—This I did with the greatest cheerfulness; determined (if
                            possible) to repair (so far as I could) the repeated hopes my father had sustained; when, unfortunately, an accident
                            happened that tended to impose all hopes of our accomplishing in any the most superficial manner the reparation above
                            alluded to! I have my shoulder dislocated, which rendered, & does still render me incapable of any kind of bodily labor.
                        Now, Sir, under these circumstances I have thought proper to make application to You for a pittance—
                        Not supplicating
                            anything, but what you shall, in time, be amply recompensed for, should
                            fortune prove propitious.
                        My inclination leads me to the study of Law: but Poverty is prohibiting.
                        I therefore wish to borrow of you the sum of two hundred dollars, which will (by using economy &c) be
                            sufficient to effect my inclination Should I be so fortunate, as to meet with your approbation in the above request, you
                            may rest assured that the principal with legal interest shall be honorably returned; for do not suppoze, Sir, that I would
                            ask it as a gift.
                        In making the above demand I do not believe that I exceed the dictates of reason; and should you acquiesce
                            thereto, I do not believe that You would exceed those of right!—
                  I have the honor to be, Sir, with
                            every sentiment of respect Yours &c
                        
                            James J. Dozier
                     
                        
                        
                            P.S. Should you see proper to afford the Aid required You can remit in Bank notes inclosed in a letter
                                directed to me in Mountsterling K.Y.
                        
                        
                            JJD
                        
                    